Kay's defense and convicted him of all but the possession of stolen
                  property counts.
                              Almost two years after the verdict, Kay filed a motion for a
                  new trial based on newly discovered evidence. The alleged new evidence
                  was obtained as a result of document production related to Frates' civil
                  suit against Twin-Vest and consisted of: a May 1, 2008, invoice from Kay
                  for work done at the Nipton pit; a bill of sale in which Coast to Coast sold
                  equipment to Twin-Vest in lieu of being in default on the promissory note;
                  depositions from Janet Bivens (a former employee of Twin-Vest), Philip
                  Boeckle, and Frates; and a letter from Frates written to the family court
                  on behalf of Kay. Kay asserted that this evidence entirely discredited the
                  Boeckleses' trial testimony that they did not hire or authorize him to
                  recover equipment from the Nipton site and were not aware that he had
                  taken the equipment, and demonstrated that the Boeckles were intimately
                  involved in the seizure of the equipment from the Nipton site. Kay further
                  asserted that this evidence would have established that he acted in good
                  faith when seizing the equipment and changed the outcome of the trial.
                  The district court summarily denied the motion and this appeal followed.
                              Kay claims that the district court erred by denying his motion
                  for a new trial.' We disagree. Kay failed to demonstrate that all of the

                        'Kay failed to adequately cite to the record in his briefs and provide
                  this court with a copy of the trial transcripts and the transcript of the
                  hearing on the motion for a new trial See NRAP 3C(e)(1)(C); NRAP
                  30(b)(1). The trial transcripts are essential for resolving this claim. We
                  are able to reach the merits of this claim only because the State provided
                  copies of the trial transcripts in its appendix. We remind Kay's counsel
                  that it is appellant's responsibility to provide this court with all
                  transcripts and documents necessary for this court's review of the issue
                  raised on appeal. NRAP 30(b)(1)-(3).

SUPREME COURT
      OF
    NEVADA
                                                        2
(0)1947A 44C14(
                  evidence was "newly discovered" or "that even with the exercise of
                  reasonable diligence it could not have been discovered and produced for
                  trial." Sanborn v. State, 107 Nev. 399, 406, 812 P.2d 1279, 1284 (1991).
                  Further, much of the evidence is cumulative to other evidence presented
                  at trial, and Kay failed to demonstrate that presentation of this evidence
                  would "render a different result probable upon retrial."    Id. Finally, the
                  primary purpose of the alleged new evidence was to impeach the
                  Boeckleses' trial testimony. Although the Boeckleses' testimony was
                  important, Kay presented other testimony at trial aimed at discrediting
                  the Boeckleses' testimony, and their testimony was not so important that
                  further discrediting of their testimony would make a different result at
                  trial reasonably probable.   Id.   We therefore conclude that the district
                  court did not abuse its discretion by denying the motion for a new trial, see
                  id.; NRS 176.515, and we
                              ORDER the judgment of the district court AFFIRMED.




                  cc: Hon. Michelle Leavitt, District Judge
                       Cremen Law Offices
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk



SUPREME COURT
      OF
    NEVADA
                                                        3
A)) I 947A